Title: To George Washington from Alexander Hamilton, 2 April 1794
From: Hamilton, Alexander
To: Washington, George


          
            Sir,
            [Philadelphia] 2d April 1794.
          
          Two persons have been mentioned to me as qualified & probably willing to go—one Mr
            Ralston, merchant; the other Mr Higginson, Lawyer. The latter is
            supposed to be the most competent, & would probably be in all respects acceptable. I
            mentioned them half an hour ago to the Secy of State. Upon an enquiry of his—he prefers
            the latter. Respectfully &c.
          
            A. Hamilton.
          
        